Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 1 of 18 PageID #: 1860



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA

                  - against -
                                                               MEMORANDUM & ORDER
TYSHEEN COOPER, et. al.,                                          17-CR-296 (PKC)

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Pending before the Court are Defendants Tysheen Cooper and Michael Liburd’s motions1

seeking: (1) dismissal of the indictment and (2) severance of some of the counts charged against

Defendants. For the reasons discussed herein, Defendants’ motions are denied in their entirety.2

                                              BACKGROUND

        On November 9, 2017, Defendants Michael Liburd, Sharod Liburd, Maurice Washington,

and Tysheen Cooper were indicted on several charges, including racketeering and racketeering

conspiracy in violation of 18 U.S.C. § 1962(d). (Dkt. 32.) The racketeering activity charged in

the Superseding (S-1) Indictment includes: (1) obstruction of justice, witness tampering, and

Hobbs Act robbery and robbery conspiracy; (2) acts involving state law murder, extortion, and

robbery; and (3) narcotics offenses. (Id. at ¶¶ 6–9.) Defendants Michael Liburd, Cooper, and

Washington are also charged with the substantive offenses of murder in aid of racketeering and

murder conspiracy, in connection with the murder of Antwon Flowers. (Id. at ¶¶ 11–20.)


        1
         Defendants Cooper and Michael Liburd filed motions seeking dismissal of the indictment
and severance. (Liburd Motion, Dkt. 134; Cooper Motion, Dkt. 137.) At the July 29, 2019 oral
argument on these motions, Defendants Washington and Sharod Liburd indicated that they also
joined in these motions.
        2
         The Court announced its decision from the bench at the oral argument in this matter on
July 29, 2019, indicating that a written decision would follow.


                                                           1
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 2 of 18 PageID #: 1861



       The superseding indictment alleges that Defendants are members of the West End

Enterprise, a gang composed of individuals residing in and around certain apartment complexes

located in the western end of the Coney Island neighborhood in Brooklyn, which is an “enterprise”

as defined in 18 U.S.C. § 1961(4), for purposes of the racketeering charges. (Id. at ¶¶ 1–2, 5.) The

superseding indictment further alleges that the West End Enterprise “constitutes an ongoing

organization whose members functioned as a continuing unit for a common purpose of achieving

the objectives of the enterprise,” such as “enriching the members and associates of the enterprise

through criminal activity, including . . . robbery[,]” and “preserving and protecting the power,

territory and criminal ventures of the enterprise through the use of intimidation, threats of violence

and acts of violence, including murder, attempted murder, robbery and assault.” (Id. at ¶¶ 2–3.)

In addition, the West End Enterprise allegedly uses “robbery as a means of obtaining money” and

“to enhance the enterprise’s prestige.” (Id. at ¶ 4(a)–(b).)

       On November 20, 2017, Defendants Cooper and Sharod Liburd entered a plea of not guilty

to all counts of the Superseding (S-1) Indictment (Dkt. 36); Maurice Washington entered a plea of

not guilty to counts 1 through 6 (Dkt. 40). Michael Liburd pleaded not guilty to counts 1 through

9 on November 21, 2017.3 (Dkt. 45.) On December 5, 2018, Defendant Sharod Liburd filed a

motion seeking: (1) dismissal of the indictment; (2) severance of his trial from that of his co-

defendants; and (3) the Court’s recusal from these proceedings. (Dkt. 116, at 1.) That motion was

denied in its entirety on January 24, 2019. (See generally Memorandum and Order, Dkt. 125.)




       3
        Defendants have all since pled guilty to these charges and are awaiting sentencing. (Sept.
24, 2019 Minute Entry; Sept. 25, 2019 Minute Entry.) However, the Court notes that Defendant
Michael Liburd is now seeking to vacate his guilty plea. (Dkt. 202.)

                                                  2
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 3 of 18 PageID #: 1862



       In April and May of 2019, Defendants Liburd and Cooper filed motions seeking dismissal

of the superseding indictment and severance of various counts. (See Dkts. 134, 137.) The Court

held oral argument on these and other4 motions on July 29, 2019. (July 29, 2019 Minute Entry.)

                                          DISCUSSION

I.     Defendants’ Motion to Dismiss the Indictment

       Defendants seek to dismiss the charges against them on the basis that the government has

failed to sufficiently allege the existence of a RICO enterprise. (Michael Liburd Brief (“Liburd

Br.”), Dkt. 134-1, at 3–9; Tysheen Cooper Brief (“Cooper Br.”), Dkt. 137, at 4–10.) Specifically,

they argue that the Superseding Indictment fails to allege the existence of an enterprise or a pattern

of conduct necessary for a racketeering conspiracy within the meaning of 18 U.S.C. § 1961(4).

(Liburd Br., Dkt 134-1, at 3; Cooper Br., Dkt. 137, at 4.) The government responds that it has

sufficiently pled the existence of an association-in-fact, identified as the “West End Enterprise” in

the superseding indictment, and that Defendants’ arguments raise factual objections that can only

be raised and argued before a jury. (Dkt. 145, at 12–18.) The Court agrees.

       A.      Legal Standard

       Federal Rule of Criminal Procedure 7 dictates that an indictment “must be a plain, concise,

and definite written statement of the essential facts constituting the offense charged.” Fed. R.




       4
          In addition to the motions to dismiss the superseding indictment and for severance,
Defendant Washington filed a motion to suppress the fruits of two separate wiretaps authorized in
2015 and 2016, to suppress post-arrest statements pursuant to Miranda v. Arizona, 384 U.S. 436
(1966), and to preclude the government from introducing evidence of Washington’s previous
guilty plea to a narcotics conspiracy. (See Washington Corrected Motion to Suppress, Dkt. 139;
Washington Second Motion to Suppress, Dkt. 152.) All Defendants also brought a variety of
discovery related motions. (See Dkts. 134, 137, 138, 139, 152.) At oral argument, Washington
withdrew his motion as to his post-arrest statements and the Court denied his remaining motions
to suppress. (See July 29, 2019 Minute Entry.) The Court granted in part and denied in part
Defendants’ discovery motions. (See id.)

                                                  3
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 4 of 18 PageID #: 1863



Crim. P. 7(c)(1). “An indictment is sufficient if it ‘first, contains the elements of the offense

charged and fairly informs a defendant of the charge against which he must defend, and, second,

enables him to plead an acquittal or conviction in bar of future prosecutions for the same offense.’”

United States v. Stringer, 730 F.3d 120, 124 (2d Cir. 2013) (quoting Hamling v. United States, 418

U.S. 87, 117 (1974)); see also United States v. De La Pava, 268 F.3d 157, 162 (2d Cir. 2001) (“An

indictment must sufficiently inform the defendant of the charges against him and provide enough

detail so that he may plead double jeopardy in a future prosecution based on the same set of

events.”); United States v. Pirro, 212 F.3d 86, 91 (2d Cir. 2000) (“A criminal defendant is entitled

to an indictment that states the essential elements of the charge against him.”). “In reviewing a

motion to dismiss an indictment, the Court must take the allegations of the indictment as true.”

United States v. Skelos, No. 15-CR-317 (KMW), 2015 WL 6159326, at *2 (S.D.N.Y. Oct. 20,

2015) (citing Boyce Motor Lines v. United States, 342 U.S. 337, 343 n.16 (1952); New York v.

Tanella, 374 F.3d 141, 148 (2d Cir. 2004)).

        “It is generally sufficient that an indictment set forth the offense in the words of the statute

itself, as long as [it] . . . fully, directly, and expressly, without any uncertainty or ambiguity, set[s]

forth all the elements necessary to constitute the offence intended to be punished.” Hamling, 418

U.S. at 117 (internal quotation marks and citation omitted). “A pretrial motion to dismiss an

indictment must not weigh the sufficiency of the evidence.” United States v. Tucker, No. 16-CR-

91 (PKC), 2017 WL 3610587, at *2 (S.D.N.Y. Mar. 1, 2017) (citing United States v. Alfonso, 143

F.3d 772, 777 (2d Cir. 1998)). Since an indictment “need do little more than to track the language

of the statute charged and state the time and place (in approximate terms) of the alleged crimes,”

United States v. Yannotti, 541 F.3d 112, 127 (2d Cir. 2008) (quoting Alfonso, 143 F.3d at 776),

“dismissal of an indictment is an ‘extraordinary remedy’ reserved only for extremely limited



                                                    4
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 5 of 18 PageID #: 1864



circumstances implicating fundamental rights,” De La Pava, 268 F.3d at 165 (citation omitted);

see also United States v. Sammy, 763 F. App’x 45, 46 (2d Cir. 2019) (summary order).

       B.      Dismissal of the Superseding Indictment is Not Warranted

       Pursuant to Fed. R. Crim. P. 7(c), RICO conspiracy indictments are sufficient “if they

identify an enterprise, name the defendant as someone associated with that enterprise, allege that

the defendant conspired to violate RICO, specify the time period during which the conspiracy

operated, list specific types of predicate crimes allegedly committed, and discuss in detail the

means and methods of the conspiracy.” United States v. Raniere, 384 F. Supp. 3d 282, 300

(E.D.N.Y. 2019). To satisfy this rule, the government is not required to “specify underlying

offenses that are elements of predicate acts or those underlying offenses’ elements.” Id.

       Here, the superseding indictment fully satisfies the requirements for alleging an enterprise

and RICO charge. Specifically, it identifies and alleges the existence of the West End Enterprise

(“the Enterprise”) (Dkt. 32, at ¶¶ 1–4); it also alleges that Defendants were members of the

Enterprise (id. at ¶ 5), that the Defendants participated in affairs of the Enterprise through a pattern

of racketeering activities affecting interstate commerce during a specified time frame and as part

of a conspiracy to violate RICO (id. at ¶¶ 7, 12), and that each Defendant, as part of the conspiracy,

agreed that he would commit at least two acts of racketeering in the conduct of the affairs of the

Enterprise (id. at ¶ 8). Finally, it details the means and methods of the enterprise. (Id. at ¶ 4). The

“racketeering activity” is alleged to include obstruction of justice, witness tampering, Hobbs Act

robbery, narcotics trafficking, and acts involving murder. (Id. at ¶¶ 8, 11–19.) Because the

government’s allegations in the superseding indictment clearly track and satisfy the elements, if

proven, of the charged racketeering-related counts, they are sufficient under Rule 7(c). See

Rainere, 384 F. Supp. 3d at 300.



                                                   5
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 6 of 18 PageID #: 1865



       Defendants’ arguments to the contrary are unavailing. First, Defendants assert that the

government has failed to sufficiently allege the existence of an enterprise. (Liburd Br., Dkt. 134-

1, at 7–9; Cooper Br., Dkt. 137, at 4–10.) However, the arguments in support of their claim reveal

that the true nature of Defendants’ objections are not the sufficiency of the allegations, but rather

the sufficiency of the factual and evidentiary support that the government will likely use to prove

the existence of the Enterprise at trial. Defendant Michael Liburd, for example, argues that “the

West End Enterprise is an over-encompassing term that generally refers to several individuals from

several housing projects in their entirety, is not distinct at all, and cannot by itself constitute a

RICO enterprise.” (Liburd Br., Dkt. 134-1, at 8–9.) Likewise, Defendant Cooper argues that

“[t]he allegation of the existence of a West End Enterprise is a falsely cobbled together notion of

a non-existent enterprise. It is a figment of the prosecution[’]s made for TV notion of an

enterprise.” (Cooper Br., Dkt. 137, at 6.) However, “a court cannot test the sufficiency of the

government’s evidence on a Rule 12(b) motion.” United States v. Sampson, 898 F.3d 270, 282

(2d Cir. 2018). Rather, sufficiency of the evidence is to be determined through trial of the general

issue, e.g., “whether the defendant is guilty of the offense charged.” United States v. Doe, 63 F.3d

121, 125 (2d Cir. 1995); see also Sampson, 898 F.3d at 279–80 (noting that “[c]onspicuously

absent from the Federal Rules of Criminal Procedure, however, is an analogue for summary

judgment under Federal Rule of Civil Procedure 56,” so that “although a judge may dismiss a civil

complaint pretrial for insufficient evidence, a judge generally cannot do the same for a federal

criminal indictment”). As the Court acknowledged at oral argument, Defendants’ arguments are

not necessarily without merit, but they are arguments to be made at trial, after the government has

presented the evidence it believes supports the allegations in the indictment.




                                                 6
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 7 of 18 PageID #: 1866



       Defendants also contend that an indictment must allege an enterprise in terms of a specific

street gang or crime family. (Liburd Br., Dkt 134-1 at 8.) However, as the government correctly

notes, the RICO statute does not require that an enterprise be a nationally named gang, but may

allege an enterprise that is an association-in-fact. The Supreme Court has held that an association-

in-fact can be considered an enterprise under RICO as long as “it is apparent that [the] association-

in-fact enterprise [] ha[s] at least three structural features: a purpose, relationships among those

associated with the enterprise, and longevity sufficient to permit these associates to pursue the

enterprise’s purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009). The definition of

“enterprise” is intended to have a “wide reach,” based on the statute’s broad enumeration of

included enterprises, and the use of the word “any.” Id. at 944 (collecting cases). No strict

organizational structure is required, and “a group that does nothing but engage in extortion through

old-fashioned, unsophisticated, and brutal means may fall squarely within the statute’s reach.” Id.

at 948. The Second Circuit has recognized numerous times that associations-in-fact can be

sufficient to find the existence of a RICO enterprise. See, e.g., United States v. Payne, 591 F.3d

46, 60–61 (2d Cir. 2010) (finding individuals distributing narcotics in the East New York section

of Brooklyn were appropriately charged as an enterprise because they acted in concert with a

common criminal purpose); see also United States v. Pierce, 785 F.3d 832, 838–39 (2d Cir. 2015)

(finding that a violent Bronx street gang recruiting and trafficking drugs around a public housing

complex, charged as an association-in-fact under a government-dubbed moniker, was a legally

valid enterprise); United States v. Edwards, 214 F. App’x 57, 63 (2d Cir. 2007) (summary order)

(holding that despite an alleged lack of organizational infrastructure and decision-making

apparatus, an enterprise nonetheless existed because the crew members coordinated efforts to serve

“their common goal of protecting a defined geographical area from incursion by other drug



                                                 7
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 8 of 18 PageID #: 1867



dealers”); United States v. Dixon, 167 F. App’x 841, 843–44 (2d Cir. 2006) (summary order)

(finding an enterprise where evidence demonstrated that an association named the “Patio Crew”

had “a core membership that remained constant over a twelve-year period,” and that the crew

“established and protected” a narcotics-sales territory, shared opportunities to sell narcotics in

other states, and enforced a prohibition on cooperation with law enforcement by inflicting

retribution on cooperators).

       Defendant Michael Liburd’s argument that the enterprise is insufficiently pled because it

does not distinguish between Defendants and the enterprise (Liburd Br., Dkt. 134-1, at 9 n.1) also

fails. Defendant is correct that the RICO statute “creates a pleading requirement of distinctness:

‘to establish liability under § 1962(c) one must allege and prove the existence of two distinct

entities: (1) a “person”; and (2) an “enterprise” that is not simply the same “person” referred to by

a different name.’” Zavala v. Wal-Mart Stores, Inc., 447 F. Supp. 2d 379, 382 (D.N.J. 2006)

(quoting Cedric Kushner Promotions, Ltd. V. King, 533 U.S. 158, 161 (2001)), aff’d, 691 F.3d 527

(3d Cir. 2012). However, the cases cited by Defendant in favor of this proposition are inapposite

because they all concern a corporate defendant that was not sufficiently distinct from the alleged

enterprise. Here, Michael Liburd, as an individual, cannot be conflated with the alleged enterprise.

Rather, Michael Liburd’s objection is that “[i]f the West End Enterprise is deemed an enterprise

within the meaning of the statute, then [Defendant] Liburd is necessarily, and simultaneously, an

associate of all of the criminal enterprises from these apartment complexes, which this Court is

well aware would be an impossibility on many levels.” (Liburd Br., Dkt. 134-1, at 9.) In other

words, his argument is that the government cannot demonstrate that he is a member of the

Enterprise versus some other criminal enterprise or enterprises existing in the same apartment

complexes. However, this is once again an issue that can only be resolved once the government



                                                 8
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 9 of 18 PageID #: 1868



has presented the facts in support of its charges and therefore does not support dismissal of the

indictment.

       Finally, Defendants also argue that “the pattern of racketeering alleged and the substantive

counts [] alleged in this indictment are unrelated and unconnected” (Cooper Br., Dkt. 137, at 8),

and that the government has failed to allege that the enterprise is separate and apart from the

alleged pattern of racketeering (Liburd Br., Dkt. 134-1, at 8). The Court finds these arguments

unavailing.

       In order to establish a pattern under a RICO conspiracy charge, the Government must show

that the defendants agreed to commit two or more crimes within ten years that “are related to each

other and to the enterprise, and together pose a threat of continuing criminal activity.” United

States v. Napout, No. 15-CR-252 (PKC), 2017 WL 4083571, at *4 (E.D.N.Y. Sept. 13, 2017)

(citing, inter alia, United States v. Vernace, 811 F.3d 609, 615 (2d Cir. 2016)). In other words, at

trial, the government must prove “relatedness” and “continuity” components of a RICO pattern.

Reich v. Lopez, 858 F.3d 55, 59 (2d Cir. 2017). But, once again, “there is a difference between

what the Government must prove at trial and what it must plead in the indictment.” Raniere, 384

F. Supp. 3d at 301 (citing United States v. Messina, No. 11-CR-31 (KAM), 2012 WL 463973, at

*4 & n.1 (E.D.N.Y. Feb. 13, 2012) (rejecting pre-trial challenge to “relatedness” in a criminal

RICO case as premature)). “[T]he government does not have to plead either subpart of the

‘pattern’ element—relatedness or continuity—with [ ] particularity . . . and [ ] at most, an

indictment need only specify predicate acts ‘that evidence continuity and relatedness.’” Id. (citing,

inter alia, United States v. Giovannelli, No. 01-CR-749 (JSR), 2004 WL 48869, at *3 (S.D.N.Y.

Jan. 9, 2004) (“To allege a pattern of racketeering activity, the indictment must specify at least two




                                                  9
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 10 of 18 PageID #: 1869



racketeering acts within a 10-year period, that evidence continuity and relatedness.”) (internal

citations omitted)).

       Here, the superseding indictment describes the alleged Enterprise (Dkt. 32, at ¶¶ 1–2) and

its purpose, means, and methods (id. at ¶¶ 3–4), and alleges that the Defendants each committed

different types of crimes between 2011 and October 2017 in furtherance of the Enterprise and

consistent with its means and methods (id. at ¶ 8). It also alleges that each Defendant agreed that

a conspirator would commit at least two acts of the racketeering activity in the conduct of the

affairs of the enterprise. (Id. at ¶ 8.) These allegations “evidence continuity and relatedness,”

Giovannelli, 2004 WL 48869, at *3, and are sufficient to allege the “pattern” element of a RICO

conspiracy. If there is a dispute about the sufficiency of the evidence, the concern “is not

appropriately addressed on a pretrial motion to dismiss the indictment,” but on a post-trial motion

pursuant to Federal Rule of Criminal Procedure 29 for a judgment of acquittal. Messina, 2012 WL

463973, at *4; see also Sampson, 898 F.3d at 282 (“[A] court cannot test the sufficiency of the

government’s evidence on a Rule 12(b) motion.”).

                                         *      *       *

       The government has sufficiently alleged both the existence of an enterprise and a pattern

of racketeering behavior, and a grand jury has made a probable cause finding as to both. Therefore,

there is no basis for the Court to make a premature factual determination that the government lacks

sufficient evidence to support these allegations. Defendants’ motion to dismiss the Superseding

(S-1) Indictment is denied.

II.    Defendants’ Motion to Sever

       Since the Court has denied Defendants’ motion to dismiss the indictment, it now considers

Defendants Michael Liburd and Cooper’s motions to sever. Michael Liburd and Cooper each



                                                10
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 11 of 18 PageID #: 1870



move to sever certain counts of the Superseding (S-1) Indictment on the ground that they are

improperly joined with the other counts. Michael Liburd moves to sever counts seven through

nine, which relate to his alleged acts to obstruct the investigation of counts one through six (Liburd

Br., Dkt 134-1, at 10), and Cooper moves to sever counts ten through twelve, which arise from a

May 24, 2017 Hobbs Act robbery (Cooper Br., Dkt. 137, at 10–14).

       A.      Joinder

               1.      Legal Standard5

       Federal Rule of Criminal Procedure 8(b) provides for joinder of defendants “if they are

alleged to have participated in the same act or transaction, or in the same series of acts or

transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b). Under Rule 8(b), there

is a strong presumption of a joint trial where defendants have been properly charged together in a

single indictment, particularly where the crime charged involves a common scheme or plan.

United States v. Ramos, 346 F. Supp. 2d 567, 569 (S.D.N.Y. 2004). Thus, “a non-frivolous

conspiracy charge” is generally sufficient to support joinder. United States v. Nerlinger, 862 F.2d

967, 973 (2d Cir. 1988).




       5
          Although Defendants Michael Liburd and Cooper argue that joinder is inappropriate
pursuant to Federal Rule of Civil Procedure 8(a), which permits joinder of offenses against a single
defendant, as the government correctly notes, “when a defendant in a multiple-defendant case
challenges joinder of offenses, his motion is made under 8(b) rather than 8(a).” United States v.
Turoff, 853 F.2d 1037, 1043 (2d Cir. 1988); see Fed. R. Crim. P. 8(a) (permitting joinder of charges
against a single defendant in the same indictment when charges are: (1) “of the same or similar
character,” or (2) “based on the same act or transaction,” or (3) “connected with or constitute parts
of a common scheme or plan”). However, even if the Court applied the Fed. R. Crim. P. 8(a)
standard to Michael Liburd and Cooper’s joinder claims, the outcome would be the same, given
that “8(b) provides a more restrictive test when multiple defendants are involved.” Turoff, 853
F.2d at 1042–43.

                                                 11
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 12 of 18 PageID #: 1871



               2.      Joinder of All Counts in the Superseding Indictment is Appropriate

       Defendants Michael Liburd and Cooper argue that counts seven through nine, and ten

through twelve, respectively, charge crimes that are not part of the underlying racketeering

conspiracy and therefore are not part of the same act or transaction, making joinder improper.

(Liburd Br., Dkt 134-1, at 11; Cooper, Dkt. 137, at 10–12.) The Court disagrees.

       First, the Court has already found that the joinder of counts ten through twelve is

appropriate. See United States v. Liburd, No. 17-CR-296 (PKC), 2019 WL 319392, at *7

(E.D.N.Y. Jan. 24, 2019). Moreover, it is clear that the counts Defendants Michael Liburd and

Cooper seek to sever are, in fact, related to the RICO conspiracy counts alleged in counts one

through six, in that these actions constitute the “means and methods” of the Enterprise used to

support its racketeering activity. (Dkt. 32, ¶¶ 4, 8.) “[W]here a series of acts are properly alleged

as a pattern of racketeering activity, those acts ‘constitute part of a “series of acts or transactions

constituting an offense” within the meaning of Rule 8(b).’” United States v. Triumph Capital Grp.,

Inc., 260 F. Supp. 2d 432, 438 (D. Conn. 2002) (quoting United States v. Weisman, 624 F.2d 1118,

1129 (2d Cir. 1980), abrogated on other grounds by United States v. Indelicato, 865 F.2d 1370,

1381–82 (2d Cir. 1989) (en banc)). Accordingly, joinder of all counts of the superseding

indictment here is appropriate. See United States v. Moran, No. 11-CR-6083 (CJS), 2013 WL

6408124, at *3 (W.D.N.Y. Nov. 26, 2013) (“The narcotics counts are properly joined with the

[assault] counts because the narcotics offenses constitute the racketeering activity engaged in by

the enterprise sought to be promoted by the alleged assault.”), report and recommendation

adopted, 2015 WL 641825 (W.D.N.Y. Feb. 13, 2015); United States v. Butler, No. 04-CR-340

(GEL), 2004 WL 2274751, at *4 (S.D.N.Y. Oct. 7, 2004) (“While the commission of the offense

and the subsequent cover-up are distinct offenses, they form an integrally connected whole as a



                                                  12
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 13 of 18 PageID #: 1872



series of acts or transactions having a logical relationship. They arise out of a common nucleus of

facts such that a reasonable person would easily recognize the common factual elements.”)

(internal quotations and citations omitted); see also United States v. Amato, 15 F.3d 230, 236 (2d

Cir. 1994) (“Joinder is proper where the same evidence may be used to prove each count.”)

(citation omitted); United States v. Rastelli, 653 F. Supp. 1034, 1043 (E.D.N.Y. 1986) (“Given this

commonality of proof, the false declaration and obstruction of justice offenses are adequately

connected together for the purposes of Rule 8.”).

        B.      Severance

                1.      Legal Standard

        Even where joinder is proper under Rule 8(b), as is the case here, a defendant may move

for severance pursuant to Federal Rule of Criminal Procedure 14(a), which permits a court to sever

a defendant’s trial “[i]f the joinder of offenses or defendants . . . appears to prejudice a defendant.”

Fed. R. Crim. P. 14(a); United States v. Spinelli, 352 F.3d 48, 54 (2d Cir. 2003). Given the

“preference in the federal system for joint trials of defendants who are indicted together,”

severance is generally granted only where “there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or prevent the jury from making a

reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 537, 539

(1993); see also United States v. Ventura, 724 F.2d 305, 312 (2d Cir. 1983) (“We have held

repeatedly that, absent a showing of substantial prejudice, defendants who are jointly indicted

should be jointly tried.”); United States v. Page, 657 F.3d 126, 129 (2d Cir. 2011) (“[T]he

defendant [must] demonstrate[] that the failure to sever [would] cause[] him substantial prejudice

in the form of a miscarriage of justice.”). Thus, the determination of whether joinder creates a

sufficient risk of prejudice to warrant a separate trial “is highly fact-specific and must be evaluated



                                                  13
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 14 of 18 PageID #: 1873



on a case-by-case basis.” United States v. Barret, 824 F. Supp. 2d 419, 433 (E.D.N.Y. 2011)

(citing Zafiro, 506 U.S. at 539).

       The Second Circuit has long recognized that, as a general matter, separate trials are not

warranted merely because the cases against each defendant involve differing levels of culpability

and proof. See Spinelli, 352 F.3d at 55; United States v. Carson, 702 F.2d 351, 366–67 (2d Cir.

1983). Though such circumstances may create some amount of potential prejudice, “[t]he risks of

prejudice attendant in a joint trial are presumptively outweighed by the conservation of time,

money, and scarce judicial resources that a joint trial permits.” United States v. Jimenez, 824 F.

Supp. 351, 366 (S.D.N.Y. 1993). To overcome this presumption, the defendant seeking severance

must demonstrate the potential for “prejudice so substantial as to amount to a miscarriage of

justice.” United States v. Friedman, 854 F.2d 535, 563 (2d Cir. 1988) (internal quotation marks

and citation omitted).

       As the Second Circuit explained in affirming the district court’s denial of severance in the

multi-defendant RICO prosecution in United States v. DiNome:

       [In a RICO prosecution,] the government must prove an enterprise and a pattern of
       racketeering activity as elements of a RICO violation. Proof of these elements may
       well entail evidence of numerous criminal acts by a variety of persons, and each
       defendant in a RICO case may reasonably claim no direct participation in some of
       those acts. Nevertheless, evidence of those acts is relevant to the RICO charges
       against each defendant, and the claim that separate trials would eliminate the so-
       called spillover prejudice is at least overstated if not entirely meritless.

954 F.2d 839, 843 (2d Cir. 1992) (internal citation omitted); accord United States v. James, 712

F.3d 79, 104 (2d Cir. 2013). It is presumed that jurors are competent to differentiate among

defendants, and “less drastic measures, such as limiting instructions, often will suffice to cure any

risk of prejudice.” Zafiro, 506 U.S. at 539; see also United States v. James, 712 F.3d 79, 104 (2d

Cir. 2013) (affirming denial of severance motion based on supposed prejudicial spillover where



                                                 14
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 15 of 18 PageID #: 1874



allegedly prejudicial evidence of defendant’s co-conspirator committing two murders “was [also]

relevant to the racketeering charges against [the defendant] to prove the formation, existence, and

nature of the racketeering enterprise . . . as well as to show the pattern of racketeering activity”);

United States v. Diaz, 176 F.3d 52, 104–05 (2d Cir. 1999) (affirming denial of severance in multi-

defendant, multi-count RICO action and rejecting argument that “the issues were . . . beyond the

jury’s competence” due to “the length of trial, the complexity of factual and legal issues, and the

large number of defendants, witnesses and crimes charged”); United States v. Casamento, 887

F.2d 1141, 1149 (2d Cir. 1989) (affirming denial of severance in twenty-one defendant trial

involving numerous criminal counts that “spanned more than seventeen months, produced more

than forty-thousand pages of trial transcript, and . . . involved the introduction of thousands of

exhibits and the testimony of more than 275 witnesses”).

               2.      Severance is Not Warranted

       Defendants Michael Liburd and Cooper argue that, even if the counts are properly joined,

severance is nonetheless warranted because they will still be significantly prejudiced if joinder of

these counts are allowed for trial. (Liburd Br., Dkt. 134-1, at 12; Cooper Br., Dkt. 137, at 12–14.)

Michael Liburd states that he will suffer prejudice if his counts are not severed from the murder

counts in the indictment, arguing that “[e]ven the strongest limiting instructions will not prevent

the jury from carrying over the murder evidence to the [obstruction of justice] counts and vice

versa.” (Liburd Br., Dkt. 134-1, at 13.) Likewise, Cooper argues that “[t]he prejudicial spillover

[from the murder charges he] would face would be insurmountable.” (Cooper Br., Dkt. 137, at

13.) The Court is not persuaded.

       “Spillover prejudice may justify a severance . . . only where there is a risk that ‘evidence

that the jury should not consider against a defendant and that would not be admissible if a



                                                 15
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 16 of 18 PageID #: 1875



defendant were tried alone is admitted against a codefendant.’” United States v. Nance, 168 F.

Supp. 3d 541, 553 (W.D.N.Y. 2016) (quoting Zafiro, 506 U.S. at 539). “However, claims of

prejudicial spillover rarely succeed, particularly in the context of conspiracy cases because the

evidence could be admitted in the separate trials.” United States v. Rittweger, 259 F. Supp. 2d

275, 285 (S.D.N.Y. 2003) (collecting cases). Such is the case here. The counts that Defendants

seek to sever are included as predicate acts in support of the alleged RICO conspiracy. Therefore,

at a separate trial for these counts, the Government would still be entitled to offer evidence of the

RICO conspiracy and enterprise in support of the obstruction of justice and Hobbs Act robbery

charges. See id. at 284 (“Furthermore, at trial, evidence of both conspiracies and both sets of

charges would be admissible as background evidence.”); see also Nance, 168 F. Supp. 3d at 554

(“In this case, even if the Government does not allege that [the defendant] committed any of the

violent acts alleged in the RICO conspiracy charge, such evidence would still likely be admissible

against [the defendant], as well as his co-defendants, as evidence of the scope of the alleged RICO

conspiracy.”); United States v. Forde, 699 F. Supp. 2d 637, 644–45 (S.D.N.Y. 2010) (noting that

“much of the evidence that would be offered against [the defendant] at a joint trial would likely be

admissible against him in an individual trial in light of the fact that he has been charged with

conspiracy”). Therefore, in light of the allegations of a RICO conspiracy, there is no risk of

spillover prejudice by trying all counts of the superseding indictment together.

       Moreover, “[n]ot only is severance not justified because of the inherent nature of the RICO

charges, but the prejudice also does not outweigh the court’s interest in judicial efficiency which

would be undermined by severing these trials.” United States v. Locascio, 357 F. Supp. 2d 536,

546 (E.D.N.Y. 2004). “[R]equiring the government to divide its evidence of the RICO counts and

parse it . . . would place an unnecessary burden on the government to divide up its case.” Id. In



                                                 16
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 17 of 18 PageID #: 1876



fact, “the preference for joint trial is ‘particularly strong’ (and the basis for severance is particularly

weak) where codefendants ‘are alleged to have participated in a common plan or scheme.’” United

States v. Contreras, 216 F. Supp. 3d 299, 304–05 (W.D.N.Y. 2016) (quoting United States v.

Salameh, 152 F.3d 88, 115 (2d Cir. 1998)). Here, severance would require the government to

present the same evidence as to the underlying RICO conspiracy and enterprise at least twice to

show how the charges in counts seven through twelve were the means and methods used by the

enterprise in furtherance of its racketeering activities. Furthermore, as the Court previously ruled

in Liburd, “any undue prejudice to Defendant[s] may be addressed through means other than

severance, such as in limine motions and curative instructions,” 2019 WL 319392, at *7 (emphasis

in original), such as instructions directing the jury to consider the specific evidence offered for

each count.

        Therefore, as again held in Liburd, “[t]he arguments presented by [Defendants Michael

Liburd and Cooper] in favor of severance do not outweigh the benefits of a joint trial in terms of

promoting efficiency, avoiding inconsistent verdicts, minimizing inconvenience to witnesses,

preserving judicial resources, and avoiding delays.” Id. at *7 (citing Zafiro, 506 U.S. at 537;

Jimenez, 824 F. Supp. at 366; United States v. Chang An-Lo, 851 F.2d 547, 556 (2d Cir. 1988)).

Accordingly, Defendants Michael Liburd and Cooper’s severance motions are denied.

                                            CONCLUSION

        For the foregoing reasons, the Court denies, in their entirety, Defendants’ motions to

dismiss the indictment and to sever their trials from that of their co-defendants.




                                                    17
Case 1:17-cr-00296-PKC Document 221 Filed 05/08/20 Page 18 of 18 PageID #: 1877



                                           SO ORDERED.

                                           /s/ Pamela K. Chen
                                           Pamela K. Chen
                                           United States District Judge
Dated: May 8, 2020
       Brooklyn, New York




                                      18
